DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species G, 3, 8, 22, 32, and 33, in the reply filed on 05 November 2021, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 390, 393, 395-399, 401, 402, and 403-408 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species N (claim 390, tip of support end positioned outside of hub, FIG. 23-24; claim 402, transverse opening through support, FIG. 24), Species B (claim 393, flange positioned at a support second end, FIG. 2; claim 401, elongated body of support defines at least two circumferences, FIG. 2), or Species E (claim 403, the elongated member of the fixation member coupled to the second coupling mechanism of the support second end, the head of the fixation member including the flange, FIG. 6 – in elected embodiment of FIGs. 9-13, fixation member 927 couples to the extension member 917 and not to the second coupling mechanism of the support second end, and the head of the extension member 917 includes the flange), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05 November 2021.
Examiner notes that claims 1-382 should be marked as canceled. 



Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 62/790,449 and 62/790,158, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The prior-filed applications do not provide adequate support for the elected embodiment shown in FIGs. 9-13 including an extension member and a fixation member. Accordingly, claim 411 is not entitled to the benefit of the prior application and is given the priority date of 26 March 2019. Claims 383-389, 391, 392, 394, 400, 409, 410, and 412 are given the priority date of 09 January 2019. 

Claim Objections
Claims 383-389, 391, 392, 394, 400, and 409-412 are objected to because of the following informalities: improper antecedence. Appropriate correction is required: 
Claim 383: “the support end” (ll. 24)
Claim 400: “setting” (ll. 1)
Claim 409: “the support second end” (ll. 6)

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “coupling mechanism” in claims 392 and 394 and “engagement feature” in claim 412.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 412 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claim 412, the limitation that the flange is disposed between the first extension member engagement feature and the second extension member engagement feature is not supported by the originally filed specification. The first extension member engagement feature comprises the threaded 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 412 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
As to claim 412, the limitation “the fixation member” (ll. 8) renders the claim indefinite, as the term lacks proper antecedent basis. For examination purposes, the limitation will be interpreted as a fixation member. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 383-386, 388, 389, 394, 400, and 409-412 are rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. Patent Application Publication No. US 2017/0333102 to Peterson et al. (hereinafter, “Peterson”). 
Peterson discloses an apparatus for bone repair, shown in FIG. 94, the apparatus defining a longitudinal axis and comprising a mesh anchoring substrate (9401, 9403) (¶1268); a base (proximal cylindrical portion of mesh, adjacent and surrounding 9422); a hub (distal cylindrical portion that receives distal tip of 9416); a support (9416); and a flange (enlarged diameter portion of 9422 that proximally abuts the base); wherein the mesh anchoring substrate is configured to expand away from a central axis of the mesh, shown in FIG. 94; and extends longitudinally between the base and the hub; the base includes a base first end adjacent the mesh (the base first end is the distal end of the proximal cylindrical portion, adjacent the expanded mesh portion); and a base second end (proximal end) opposite the base first end; the base defines a cannula that extends between the base first end and the base second end; the support includes an elongated body, a maximum diameter of the elongated body being not greater than a diameter of the cannula, shown in FIG. 94; and a support end (distal end) that is configured to be removably coupled to the hub; the flange is configured to be seated against the base second end, shown in FIG. 94; and, longitudinally fixed to the hub (when locking screw 9321 is 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claim 387 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson. 
As to claim 387, Peterson discloses the claimed invention except for wherein the circumference is sized such that, when the elongated body is advanced through, and positioned in, the cannula, the elongated body abuts the cannula. 
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to reverse the connection between the support (9416) and the extension member (9422) by making the extension member the male part and the support the female part such that the extension member inserts into the support where they connect, since a mere reversal of the essential working parts of a device involves only routine skill in the art. Then, as shown in the relative lengths of the . 

Claim 391 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of U.S. Patent No. US 8,936,627 to Hochschuler et al. (hereinafter, “Hochschuler”) and U.S. Patent No. US 8,591,582 to Anderson et al. (hereinafter, “Anderson”). 
Peterson discloses the hub includes a hub first end (distal end); opposite the hub first end, a hub second end (proximal end) disposed more proximate the base than is the hub first end; and a thickness extending between the hub first end and the hub second end; a recess extends through the hub second end and through the thickness; the recess including a bore for engaging the support end; and the support end mates with the bore. 
Peterson is silent as to the recess including a threaded bore for threadedly engaging the support end; and the support end is threaded to mate with the threaded bore. 
Hochschuler teaches a mesh anchoring substrate having a distal hub (distal end 114 of device) that comprises a hub first end (distal end); opposite the hub first end, a hub second end (proximal end) disposed more proximate a base (113) than is the hub first end; and a thickness extending between the hub first end and the hub second end; a recess extends through the hub second end and through the thickness; the recess including a threaded bore (116) for threadedly engaging a support end; and the support end is threaded to mate with the threaded bore (col. 6 / ll. 43-55). 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide the hub of Peterson with a threaded bore for threadedly engaging a 
Peterson is silent as to a recess extends through the hub second end and through some, but not all of, the thickness. 
Anderson teaches that a distal hub of a mesh anchoring substrate may comprise a blind hole (col. 3 / ll. 33-40). 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide the threaded bore as a blind hole extending through the hub second end of Peterson and through some, but not all of, the thickness, as taught by Anderson, to provide secure threaded coupling between the support end and the hub, but to prevent a tip of the support end from passing through the hub which could create tissue damage. 

Claim 392 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Hochschuler. 
Peterson discloses the hub includes a hub first end (distal end); a hub second end (proximal end); wherein the hub second end is opposite the hub first end; and more proximate the base than is the hub first end; a thickness extends between the hub first end and the hub second end; and the hub includes a coupling mechanism (opening) extending through the hub second end and into the thickness, but is silent as to a cylindrical section defining a constant circumference and extending away from the hub second end; and a tapered section extending away from the cylindrical section toward the hub first end, a diameter of the tapered section decreasing along a central axis of the hub toward the hub first end. 

Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide the hub of Peterson with the tapered shape as taught in Hochschuler, to provide a rounded insertion end for ease of insertion into the bone. The hub would be coupled to the support via the coupling mechanism as required by Peterson. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276. The examiner can normally be reached M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
, can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY L KAMIKAWA/Examiner, Art Unit 3775                                                                                                                                                                                                        /KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775